DETAILED ACTION
Claims 1-19 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
Each of FIGS. 2A, 2B, 3, and 5-16 are objected to because the encircled language should be numbered. 
Each of FIGS. 18 and 20 are objected to because some of the text appears illegible.  See 37 C.F.R. 1.84(l).
Regarding FIG. 18, reference characters should not be placed in the drawing so as to interfere with its comprehension and should not cross or mingle with lines (see the language to the right of “1807”).  See 37 C.F.R. 1.84(p)(3).
Each of FIGS. 18-20 are objected to because the view numbers must be larger than the numbers used for reference characters.  See 37 C.F.R. 1.84(u).
Each of FIGS. 22 and 23 are objected to because the graphs should be individually labeled (e.g., FIG. 22A, FIG. 22B, etc.). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-19 are allowable.  The prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising determining a first relative calibration adjustment value and an adjusted absolute calibration value, and estimating an altitude of a mobile device based on a pressure measurement by a pressure sensor and the adjusted absolute calibration value, as recited in Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Makela et al. (U.S. Pat. No. 7,428,466 B2) discloses a method of determining altitude barometrically by modifying a reference pressure in dependence on historical pressure data to produce a modified reference pressure, but does not disclose the claimed first relative calibration adjustment value and adjusted absolute calibration value, among other things. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833